Case 9:18-cv-80748-RKA Document 266 Entered on FLSD Docket 06/24/2019 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-cv-80748-BLOOM/ALTMAN


  DANIEL HALL, BURFORD CAPITAL, LLC
  and DUNDROD INVESTMENTS, LTD.,

              Plaintiffs,

  v.

  HARRY SARGEANT, III,

        Defendant
  ______________________________________/


      NON-PARTY SARGEANT MARINE, INC.’S OBJECTION TO DEFENDANT’S ORAL
       REQUEST AT THE JUNE 24, 2019 HEARING TO FORENSICALLY IMAGE AND
       COPY HS3’S ARCHIVED EMAIL FOLDERS FROM THE SARGEANT SERVER

              Non-Party, Sargeant Marine, Inc. (“Sargeant Marine”) respectfully files its objection to

  Harry Sargeant, III’s (“HS3”) oral request at the June 24, 2019 hearing on Defendant’s Objections

  to March 13, 2019 Discovery Rulings (DE #156), to forensically examine and copy the archived

  email folders of Harry Sargeant, III (“HS3”) from the Sargeant Server.

              This objection is based on, inter alia: (1) the reasons stated at the March 13, 2019 discovery

  hearing; (2) the reasons in Magistrate Reinhart’s Oral Memorializing Discovery Rulings, dated

  March 14, 2019 (DE #145); and (3) the reasons set forth in Plaintiffs’ Response to Defendant

  Harry Sargeant, III’s Objections to Magistrate Judge’s March 13, 2019 Discovery Rulings (DE

  #169). Sargeant Marine reserves the right to further brief this issue prior to a further hearing on

  this issue. 1



  1
    Sargeant Marine and its affiliated non-parties further object to any forensic examination and
  imaging by any professional, consultant or expert retained by HS3 or HS3’s attorneys even on the


  9180925-1
Case 9:18-cv-80748-RKA Document 266 Entered on FLSD Docket 06/24/2019 Page 2 of 3



  Dated: June 24, 2019                          Respectfully submitted,

                                                s/ Jeffrey S. Wertman
                                                  Charles H. Lichtman
                                                  Florida Bar No. 501050
                                                  Jeffrey S. Wertman
                                                  Florida Bar No. 3093
                                                  Alejandro Miyar
                                                  Florida Bar No. 105399
                                                  BERGER SINGERMAN LLP
                                                  350 East Las Olas Blvd., Suite 1000
                                                  Telephone: (954) 525-9900
                                                  Facsimile: (954) 523-2872
                                                  clichtman@bergersingerman.com
                                                  jwertman@bergersingerman.com
                                                  amiyar@bergersingerman.com
                                                  Attorneys for Sargeant Marine, Inc.


                                   CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on June 24, 2019, I caused the foregoing document to be

  served on all counsel of record identified on the attached Service List via electronic mail.

                                                   s/ Jeffrey S. Wertman
                                                    Jeffrey S. Wertman




  most limited basis, and submit any forensic examination or copying be done by a mutually
  agreeable, independent expert to be agreed upon by Sargeant Marine and the parties, at the sole
  cost and expense of HS3, with the strictly possible confidentiality and protocols in place.

                                                  -2-
  9180925-1
Case 9:18-cv-80748-RKA Document 266 Entered on FLSD Docket 06/24/2019 Page 3 of 3



                                         SERVICE LIST

  Derek T. Ho
  dho@kellogghansen.com
  Andrew Goldsmith
  agoldsmith@kellogghansen.com
  KELLOG HANSEN, TODD, FIGEL & FREDERICK P.L.L.C.
  Summer Square
  1615 M Street, N.W., Suite 400
  Washington, D.C. 20036
  Attorneys for Plaintiffs, Daniel Hall, Burford Capital, LLC and Dundrod Investments, Ltd.

  Samuel A. Danon
  sdanon@HuntonAK.com
  HUNTON ANDREWS KURTH LLP
  1111 Brickell Avenue, Suite 2500
  Miami, FL 33131
  Attorneys for Plaintiffs, Daniel Hall, Burford Capital, LLC and Dundrod Investments, Ltd.

  Christopher M. Kise
  ckise@foley.com
  Melissa B, Coffey
  mcoffey@foley.com
  Joshua M. Hawkes
  jhawkes@foley.com
  FOLEY & LARDNER LLP
  106 East College Avenue, Suite 900
  Tallahassee, Florida 32301-7732
  Attorneys for Defendant, Harry Sargeant, III

  Ryon M. McCabe
  rmccabe@mccaberabin.com
  Adam T. Rabin
  arabin@mccaberabin.com
  MCCABE RABIN, P.A.
  1601 Forum Place, Suite 201
  West Palm Beach, Florida 33401-8102
  Attorneys for Defendant, Harry Sargeant, III




  9180925-1
